DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art teaches or otherwise suggests obtaining identification information associated with both a determined location and a detected object and presenting at least a portion of the identification information to a user, as now required by claim 26. In addition, the prior art also fails to teach or suggest that a determined location of the system specifies at least one parameter of a search request, as required by claim 44 or that a data source be searched for information that identifies a detected object based on a determined location of the system, as stipulated by claim 45.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 26-43, 44, 45, 47, and 48-49 (now renumbered for issue as 1-18, 21, 22, 23, and 19-20, respectively) are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Johns whose telephone number is (571) 272-7391.  The examiner in normally available Monday through Friday, typically between 6:15 am and 2:45 pm Eastern Time.  The examiner may also be contacted by e-mail using the address: andrew.johns@uspto.gov.  (Applicant is reminded of the Office policy regarding e-mail communications.  See M.P.E.P. § 502.03)







A. Johns
2 March 2022
/Andrew W Johns/Primary Examiner, Art Unit 2665